  Case 4:21-cv-00602-LPR Document 2 Filed 07/06/21 Page 1 of 5


                                                                   u   FILED
                                                               EAsref;,.°cjffl-mfc!louRT
                 IN THE UNITED STATES DISTRICT COURT JUL                         ARKA
                EASTERN DISTRICT OF ARKANSAS,
                         .EASTEftl'{'DIVISION
                            ~\@
      CHERRELLBAKER                           P
      VS           CASE NO. //.~/~\/~C,~ -LP/(
      JOSHUA LEE GORE
      BETH ECHOLS                         DEFENDANTS
                      CIVIL COMPLAINT

Come now, Plaintiff, Cherrell Baker, with her Civil Complaint states;


Plaintiff states that this Honorable: United States District Court do have
jurisdiction over this matter.                                         ~~
                                            This case assigned to Distri~ ~
                                            a:id to ~Jlagistrate Judge_,#------"""----~f
On or about October 14, 2013, Plaintiff/Assignor was served with a
Notice to Appear in Pulaski County Circuit Court concerning a
Ex-Parte Motion for Change of Custody and Defendant, Joshua Lee Gore
was represented by Defendant, Beth Echols, #02203, private Attorney from
Gill Ragon Owen, P.A located at 425 W. Capitol
Avenue, Suite 3801, Little Rock, Arkansas 72201, Phone (501)
376-3800, during this hearing. After reviewing Defendant's, Emergency Ex-
Parte Motion for Change of Custody electronically filed October 11, 2013,
it's clear thalthe State of Arkansas, Office of
Child Support ~nforcement did not take any legal action against
Plaintiff/Assignor. And Defendant, Beth Echols, Attorney for
Defendant, Joshua Lee Gore, did not work for the State of Arkansas, Office
of Child Sl.llPOrt Enforcement. Therefore, the format of the


                                                                                  1

Emergency Ex-Parte Motion for Change for Custody should have read:
Joshua Lee Gore, Plaintiff vs. Cherrell Baker, Defendant. And
  Case 4:21-cv-00602-LPR Document 2 Filed 07/06/21 Page 2 of 5




Defendant's Attorney did not argue against the State of Arkansas,
Office of Child Support Enforcement during this matter but argued against
Assignor/Plaintiff. See, Exhibit (A), Emergency Ex-Parte Motion for
Change of Custody for review. Also, See, Arkansas Rules Criminal
Procedure Rule 1.7 which states: (a) except as provided in paragraph (b) a
lawyer s hall not represent a client if the representation involves a
concurrent of interest, a concurrent conflict of interest exists if: (1) the
representation of one client will be directly adverse to another client or (2)
there is a significant risk that the representation of one or more clients will
be materially limited by the lawyer's responsibilities to another client, a
former client or a third person or by a personal interest of the lawyer. Here
the Defendant's, Joshua Lee Gore and his attorney, Beth Echols knew or
should of known that once hired by the Defendant Joshua Lee Gore, the
proceeding takes a change of course, toward the proper legal proceedings
and not to pretend to be and not impersonate an Attorney for the State of
Arkansas, Office of Child Support Enforcement, that resulted in fraudulent
in the Circuit Court during hearing on October 11, 2013, which showed
prejudice and racial discrimination towards Plaintiff and also causing
Plaintiffs, I st and 14th Amendment Rights to be violated causing Plaintiff
unwanted mental stress.




                                                                                  2
  Case 4:21-cv-00602-LPR Document 2 Filed 07/06/21 Page 3 of 5




                                 Conclusion
Wherefore: Plaintiff pray that this Honorable: United States District
Court grant Plaintiffs, Civil Complaint against both Defendants and
Plaintiff be awarded for Defendants perjury, fraudulent behavior in the
amount of 2 million dollars, for racial discrimination in the amount of 2
million dollars, for prejudice in the amount of 2 million dollars, and for
punitive damages in the amount of 5 million dollars, and all other relief
deem, just, and proper.



                                               Cherrell Baker
                                                3802 W. 17th Street
                                               Little Rock, Ar 72204
                                               Phone: 501-766-7375


                                 Certificate of Service
I, Plaintiff, Cherrell Baker, do hereby certify, that the foregoing, Civil
Complaint was served by U.S. Certified Restrict~sl Delivery and Process
Service to Defendant, Joshua Lee Gore on this (Qf:!l--day of July, 20JI to
defendants:

Joshua Lee Gore
21535 Roscoe Blvd, Apt. 220
Canoga Park, CA 91304

Beth Echols
Gill Ragon Owen, P.A.
425 W. Capitol Ave. Ste. 3801
Little Rock, AR 72201




                                                                             3
                Case 4:21-cv-00602-LPR Document 2 Filed 07/06/21 Page 4 of 5
                                                                                         ELECTRONICALLY FILED
                                                                                           2013-0ct-11 12:03:01
                                                                                               60DR-11-478




•                 IN THE CIRCUIT COURT OF PULASKI COUNTY, ARKANSAS


    STATE OF ARKANSAS
                                  F'IF"fEENTH DMSION


    OFFICE OF CHILD SUPPORT ENFORCEMENT
                                                                                         PLAINTIFF


           v.                                NO. DR-2011-478

    JOSHUA GORE                                                                         DEFENDANT

    CHERRELL BAKER                                                                       ASSIGNOR

                 EMERGENCY EX-PARTE MOTION FOR CHANGE OF CUSTODY

           COMES NOW the Defendant, Joshua Gore, by and through his attorneys, Gill Ragon

    Owe~ P.A., and for his Emergency Ex Parte Motion for Change Custody states as follows:

           1. That Defendant, Joshua Gore, resides at 89 S. Meadowcliff Drive, Little Rock,

    Arkansas 72209.

           2. That three minor children, namely, AG, CG, and EG, were born out of wedlock. The



•          Defendant is the father of the children. Paternity has been established in AG and EG.

           The Plaintiff seeks a finding of paternity in CG, and the Defendant admits that a finding

           of paternity should ensue immediately. The default judgments of paternity are attached

           as Exhibits 1 and 2, and the request for paternity in CG is attached as Exhibit 3. Each is

           incorporated by reference herein.

           3.       That the Assignor, Cherrell Baker, is the mother of the children. She currently

    resides in Pulaski County with her boyfriend, Edward Jones.

           4.       That jurisdiction and venue are proper herein.

           5.       That the Defendant is the fit parent to raise the minor children.

           6.       That the Defendant has assumed responsibilities toward the minor children by

    providing care, su.pervisio~ protectio~ and financial support for the children.        The minor
               Case 4:21-cv-00602-LPR Document 2 Filed 07/06/21 Page 5 of 5

                                                                                       ELECTRONICAL.LY FILED
                                                                                         2013-0ct-18 16:34:33
                                                                                             60DR-11-4 78




•                IN THE CIRCUIT COURT OF PULASKI COUNTY, ARKANSAS


    STATE OF ARKANSAS
    OFFICEOFCBILDSUPPORTENFORCEMENT
                                        FIFTEENTH DMSION

                                                                                       PLAINTIFF


           v.                               NO. DR-2011-478

    JOSHUA GORE                                                                      DEFENDANT

    CHERRELL BAKER                                                                     ASSIGNOR

                          RESPONSE TO MOTION FOR CONTINUE (sic)

           COMES NOW the Defendant, Joshua Gore, by and through his attorneys, Gill Ragon

    Owen, P.A., and for his Response to Motion for Continue (sic) (hereinafter "Motion") states as

    follows:

           1. To the extent Paragraph 2 contains allegations, the Defendant denies same. The

    Assignor appears to believe that she must pay for her own drug test which is inaccurate. The

•   Defendant/Mr. Gore has already made payment arrangements with A Test.

           2. To the extent Paragraph 3 contains allegations, the Defendant denies same.

           3.      The Defendant vehemently objects to a continuance of the hearing of this matter.



           WHEREFORE, Defendant prays that this Court deny the Assignor's Motion for

    Continue (sic), and for any and all other relief to which he may be entitled.



                                                                 GILL RAGON OWEN, P.A
                                                                 425 W. Capitol Avenue, Suite 3801
                                                                 Little Rock, Arkansas 72201
                                                                 (501) 376-3800


                                                                 By:&~
                                                                 Beth Echols #02203



•                                                                                                     sa
